Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is the broadest independent claim. Claim 1 recites an ambulatory medical monitoring and treatment device comprising: a harness configured to be worn about a torso of a patient’s body, a power source, a therapy delivery interface coupled to the power source, a plurality of therapy electrodes coupled to the therapy delivery interface, a plurality of electrocardiogram (ECG) sensing electrodes to sense an ECG signal of a heart of a patient, wherein the plurality of therapy electrodes and the plurality of ECG sensing electrodes are configured to be disposed on the harness such that they are at a plurality of predetermined positions about the torso of the patient’s body, a sensor interface to receive and digitize the ECG signal, and at least one processor coupled to the sensor interface and the therapy delivery interface. Additionally, Claim 1 recites that the at least one processor is configured to: analyze the ECG signal to generate ECG data in a time domain, transform the ECG data in the time domain to a frequency domain representation of the ECG data, determine a metric based on an analysis of the frequency domain representation of the ECG data, the metric being indicative of a general viability of the heart, and the metric comprising a value of an amplitude spectrum area (AMSA), detect a treatable cardiac arrhythmia based on the analysis of the ECG signal, instruct the patient to provide a response to the ambulatory medical and monitoring treatment device in response to detection of the treatable cardiac arrhythmia, and generate a selection of a therapeutic intervention corresponding to the treatable cardiac arrhythmia. Additionally, claim 1 recites that the therapeutic intervention, including a selection of an electrical therapy, a delayed electrical therapy, a 
The closest prior art of record is Jorgenson in view of Donnelly in view of Sullivan in view of Walker. Jorgenson in view of Donnelly in view of Sullivan in view of Walker discloses an ambulatory medical monitoring and treatment device comprising: a harness configured to be worn about a torso of a patient’s body, a power source, a therapy delivery interface coupled to the power source, a plurality of therapy electrodes coupled to the therapy delivery interface, a plurality of electrocardiogram (ECG) sensing electrodes to sense an ECG signal of a heart of a patient, wherein the plurality of therapy electrodes and the plurality of ECG sensing electrodes are configured to be disposed on the harness such that they are at a plurality of predetermined positions about the torso of the patient’s body, a sensor interface to receive and digitize the ECG 
However, Jorgenson in view of Donnelly in view of Sullivan in view of Walker fails to disclose that the therapeutic intervention, includes a selection of an electrical therapy, a delayed electrical therapy, a defibrillation, a cardiopulmonary resuscitation (CPR), a pacing, or any combination thereof. Furthermore, nothing in the prior art when viewed with Jorgenson in view of Donnelly in view of Sullivan in view of Walker obviates this deficiency. It is important to note that the allowable feature is not a therapy that is a selection of an electrical therapy, a delayed electrical therapy, a defibrillation, a cardiopulmonary resuscitation (CPR), a pacing, or any combination thereof, but rather this feature in combination of several features together. In particular, claim 1 includes the combination of using amplitude spectrum area for determining the general viability of the heart, a harness that monitors arrhythmias, and selecting and modifying, if determined necessary, the selection between several different modalities of therapeutic intervention including specifically different modalities of therapeutic intervention (electrical therapy, defibrillation, cardiopulmonary resuscitation, and pacing). Individually, these limitations are not by themselves allowable. For example, individually, use of amplitude spectrum area as a metric for determining heart viability, use of broadly claimed different therapies, and use of a harness are taught by the prior art at as outlined in previous office actions. However, the combination of a harness that uses an amplitude spectrum area to help generate a specific therapeutic intervention that includes selecting and modifying, if necessary, between the different claimed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792